Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s Claims filed on 05/16/2022 for Application #17/744,777 filed on 05/16/2022 in which Claims 1-10 are presented for examination.

Status of Claims
Claims 1-10 are pending, of which Claims 1-10 are allowable via Examiner’s Amendment.

Applicant’s Most Recent Claim Set of 05/16/2022
Applicant’s most recent claim set of 05/16/2022 is considered to be the latest claim set under consideration by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Gideon Samid on August 13, 2022.
 
The application has been amended as follows:

In the Claims:

Claim 1: (Currently Amended)
A method of enabling members of a community , C, to perform bilateral and multi-lateral communications within the community C without disclosing: (i) the content of any message, (ii) the pattern of communications between any two or more members of the community C, and (iii) the fact that a certain member of the community C has participated in communications with specific other member or specific other members of the community C[[;]], the method comprising:
by a computing device:
utilizing , CC, that discards meaningless bits in a bit flow, the bit flow also containing ciphertext bits for an intended recipient, ing only the ciphertext bits intended for the recipient that are found in the bit flow[[,]]; 
ing , who share a cipher key kij utilized by [[a]] the camouflage cipher[[,]] CC: 
(a) member i of C, prepares a message mij for member j of C,
(b) member i of C using CC encrypts mij to m*ij using kij,
(c) member i of C using CC concatenates upfront noise (a stream of randomized bits) Nu and backside noise (a stream of randomized bits)[[,]] Nb to m*ij, ij:
Sij = Nu - m*ij - Nb ,
(d) member i of C submits Sij to an untraceable communications website (UCW), where Sij is added to other messages uploaded by other members of C,
(e) member j of C downloads Sij,
(f) using the CC member j of C removes Nu and Nb from Sij,
(g) member j of C decrypts m*ij using kij and reads mij.


Claim 2: (Currently Amended)
The method of claim 1, the method further comprising:
where member i uses key kij to encrypt message mij to m*ij for member j of C, who has a copy of kij, and also encrypts a different message mik to m*ik for member k of C using key kik, key kik also being held by member k of C; 
the two encrypted messages m*ij, and m*ik are concatenated with noise (a stream of randomized bits) strings N1, N2, N3 to construct a combined string Sijk as follows: 
Sijk = N1 - m*ij - N2 - m*ik - N3 
then member i of C uploads Sijk to the UCW; 
member j of C downloads Sijk from UCW, discards all the bits except m*ij, then decrypts m*ij to mij. 
member k of C downloads Sijk from UCW, discards all the bits except m*ik, then decrypts m*ik to mik.


Claim 3: (Currently Amended)
A method of establishing a chain of trust agents that are used by individuals to claim personal attributes without revealing their identity; the method comprising:
(i) an individual person, P, associated with n personal attributes: A0 = {a1, a2, ... an};
(ii) a first trust-agent, TA1[[,]];
(iii) additional t-1 trust agents TA2, .... TAt[[,]]; 
(iv) An entity Q for which P wishes to prove their association with attributes a1, a2, ....ai, for i=1,2,...n, without revealing their identity, Ip; 
the method further comprising the following steps: 
1’.  P presents Ip and A before TA1;
2’.  TA1 verifies P via Ip, and verifies A as associated with P; 
3’.  TA1 activates a "Decoy Procedure" defined as follows: 
3’.1  The activating trust agent, TA, defines an entry bit string, x, comprising Ip and A*: x = {Ip, A*} where A*=A or A* ∈ A[[;]],
3’.2  The activating trust agent uses a random number generator, RNG, to build a corresponding exit bit string x': 
x' = TA(x, RNG) 
wherein the values of A* remains unchanged, but Ip is replaced with a string H: x' = {H, A*},
3’.3  The activating trust agent, TA, keeps a record to document the match x <-> x'[[;]], 
3’.4  The activating trust agent, TA, transmits to the submitter of x the bit string x'; 
4’.  P receives the output from the Decoy Procedure, x'0 = x1 from TA1; where x0 = {Ip, A}, and where x1 = {H1, A}, where H1 is a randomized match for Ip; 
5’.  P selects an arbitrary subset A1 of A, A1 ∈ A, and modifies string x1 as follows: x1= {H1, A1} ; 
6’.  P submits x1 to trust agent TA2; 
7’.  Trust agent TA2 activates the Decoy Procedure, and thereby generates output string x2: 
x2 = TA2(x1, RNG) 
and where: 
x2 = {H2, A1} ;
and where P selects an arbitrary subset A2 of A1, A2 ∈ A1, and modifies string x2 as follows: x2= {H1, A2};

8’.  where for j=1,2,...t-1: 
8’.1  P modifies xj from xj = {Hj, Aj-1} to xj = {Hj, Aj} where Aj ∈ Aj-1[[;]], 
8’.2  P submits xj to [[TAj]] TAj+1[[;]], 
8’.3  [[TAj]] TAj+1 activates the Decoy procedure and generates x'j = [[xj-1 = {Hj, Aj-1}]] xj-1 xj+1= {Hj+1, Aj}[[;]],
8’.4  P modifies xj+1 from xj+1 = {Hj+1, Aj} to xj+1 = {Hj+1, Aj+1} where Aj+1 ∈ Aj;

9’.  P submits xj to Q, for j=1,2,..t; 
10’.  Q accepts that P is associated with the set of personal attributes [[Aj-1]] Aj.


Claim 4: (Currently Amended)
The method of claim 3, the method further comprising:
wherein each attribute ai for i=1,2,...n, in Aj for j=1,2,....t is individually signed together with  [[Hp]] H, and the set of these signatures, Ωj+1 is made part of the output string xj+1: 
[[xj+1 = {Hj+1, Ij}Ωj+1]]   xj+1 = {Hj+1, Aj}Ωj+1 
where Ωj+1 is signed with the private key of TAj+1, and xj+1 is verified via the corresponding public key of TAj+1.


Claim 5: (Currently Amended)
The method of claim 4, the method further comprising: 
where together with xj-1, P forwards to trust agent TAj an identity proof data pack;
the identity proof data pack is constructed as follows: P s an arbitrary one-way algorithm Lj, and a pair of private and public keys Uj, Wj respectively; where[[in]] to compute Uj → Wj is easy (abritatily few number of computational steps) but to compute Wj → Uj is intractable (abritatily large number of computational steps);
P forwards to TAj the identity of Lj and the value of Wj as the identity proof data pack: {Lj, Wj}: 
x*j -1 = xj-1 - {Lj, Wj} = TAj-1{Hj-1, Aj-2} - {Lj, Wj} 
TAj s its output string xj = {Hj, Aj-1} Ωj  - {Lj, Wj},  
TAj signs xj with Ω*j: x*j = {{Hj, Aj-1} Ωj  - {Lj, Wj}} Ω*j,
where Ω*j is j, and is verified with the corresponding public key;
P submits x*j to Q, Q s x*j via the signature Ω*j, and then requests from P the value of Uj;  
upon receipt of Uj, Q s Uj → W'j using Lj[[.]], [[I]]if Wj = W'j, then Q is persuaded that the presenter of x*i is indeed P;
the combination of L, U, W is changed from one trust agent to the next trust agent or remains the same: 
Lk = Lj ; Uk = Uj ; Wk = Wj 
for k,j = 1,2,....t .


Claim 6: (Currently Amended)
The method of claim 5, the method further comprising: 
wherein P s the identity proof data pack by arbitrarily selecting an arbitrary number, r, of pairs of public/private keys, all of which are chosen over the same one-way algorithm[[,]]:
Xj-1 = xj-1 – Lj - (Wj1, Wj2,.....Wjr,} = TAj-1{Hj-1, Ai-2} – Lj - (Wj1, Wj2,.....Wjr,} 
or are chosen over different one-way algorithms:  
Xj-1 = xj-1 – Lj - (Wj1,Lj1 Wj2,Lj2.....Wjr,Ljr} = TAj-1{Hj-1, Ai-2} – Lj - (Wj1,Lj1 Wj2,Lj2.....Wjr,Ljr};
P, s secret the corresponding r private keys: U1, U2, ..... Ur[[.]];
Q s a public key Wk, and requests P to forward the corresponding private key, Uk (k=1,2,...r)[[.]]; 
P does so then Q es that the computed Uk → W'k = Wk as listed in x*i;
[[I]]if there is a match then Q concludes that the person presenting themselves as P is indeed who they say they are.


Claim 7: (Currently Amended)
The method of claim 3, the method further comprising:
where xj is written on a physical card, C, which also carries a data signature,  P-bio, of [[a]] biological attributes of P,  and where Q measures the corresponding biological attribute of the person, P’ who submits C to Q, then computes the respective data signature, P’-bio, then Q compares P-bio to P’-bio, and if the comparison is affirmative then Q concludes that P’ = P.


Claim 8: (Currently Amended)
The method of claim 7, the method further comprising:
where the biological attributes are one or more of the following: fingerprint, iris, and palm structure.


Claim 9: (Currently Amended)
The method of claim 7, the method further comprising:
where the biological attribute[[s]] is a facial photograph which is compared to the facial appearance of P’.


Claim 10: (Currently Amended)
The method of claim 3, the method further comprising:
where the trust agents are regulated by the prevailing authorities, further where upon a court-order each trust agent the trust agents’s outputs.


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 are considered allowable.

The instant invention is directed to methods for utilizing camouflage ciphers and dedicated chains of trust in providing a secure environment for multiple entities to safely and securely communicate without having to clearly identity themselves.

The closest prior art, as recited, Figueira US Patent Application Publication No. 2017/0034167 and Langford US Patent No. 6,507,911, are also generally directed to various aspects of providing a secure environment for multiple entities to safely and securely communicate.  However, Figueira or Langford does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1, 3.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 1:
utilizing a camouflage cipher, CC, that discards meaningless bits in a bit flow, the bit flow also containing ciphertext bits for an intended recipient, decrypting only the ciphertext bits intended for the recipient that are found in the bit flow, regarding two members of C, i and j, who share a cipher key kij utilized by the camouflage cipher CC: (a) member i of C, prepares a message mij for member j of C, (b) member i of C using CC encrypts mij to m*ij using kij, (c) member i of C using CC concatenates upfront noise (a stream of randomized bits) Nu and backside noise (a stream of randomized bits) Nb to m*ij, creating a bit string Sij: Sij = Nu - m*ij - Nb , (d) member i of C submits Sij to an untraceable communications website (UCW), where ij is added to other messages uploaded by other members of C, (e) member j of C downloads Sij, (f) using the CC member j of C removes Nu and Nb from Sij, (g) member j of C decrypts m*ij using kij and reads mij.
When combined with the additional limitations found in Claim 1.

Regarding Claim 3:
1’.  P presents Ip and A before TA1; 2’.  TA1 verifies P via Ip, and verifies A as associated with P; 3’.  TA1 activates a "Decoy Procedure" defined as follows: 3’.1  The activating trust agent, TA, defines an entry bit string, x, comprising Ip and A*: x = {Ip, A*} where A*=A or A* ∈ A, 3’.2  The activating trust agent uses a random number generator, RNG, to build a corresponding exit bit string x': x' = TA(x, RNG) wherein the values of A* remains unchanged, but Ip is replaced with a string H: x' = {H, A*}, 3’.3  The activating trust agent, TA, keeps a record to document the match x <-> x', 3’.4  The activating trust agent, TA, transmits to the submitter of x the bit string x'; 4’.  P receives the output from the Decoy Procedure, x'0 = x1 from TA1; where x0 = {Ip, A}, and where x1 = {H1, A}, where H1 is a randomized match for Ip; 5’.  P selects an arbitrary subset A1 of A, A1 ∈ A, and modifies string x1 as follows: x1= {H1, A1} ; 6’.  P submits x1 to trust agent TA2; 7’.  Trust agent TA2 activates the Decoy Procedure, and thereby generates output string x2: 
When combined with the additional limitations found in Claim 3.

Therefore Claims 1-10 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Douceur et al - US_20100318786: Douceur et al teaches techniques for utilizing trusted hardware components for mitigating the effects of identity knowledge between participant computing devices of a distributed system.
Xie et al - US_20200015082: Xie et al teaches communication package transmission and reception utilizing a preset threshold.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498